DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 5/21/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 12, the recitation “the noise signal” in lines 2-3, lacks antecedent basis.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
There is no connection/cooperation between claim 9 and claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshihara et al. [8174293].
With respect to claim 1, figure 2 of Yoshihara et al. discloses a radar comprising:
storage circuitry having a first tap [11-(1-k)], the storage circuitry configured to transmit a noise signal [CKV] comprising switching frequencies defining digital transitions of the noise signal, the switching frequencies comprising a maximum switching frequency, the maximum switching frequency having a shortest mean period between the digital transitions with respect to the switching frequencies; and
a register [12-(1-k)] operable to receive the noise signal according to the first tap, the register configured to store the noise signal according to a clock signal [REF] having a clock frequency [Fref] less than the maximum switching frequency [Fc].
	With respect to claim 2, figure 2 of Yoshihara et al. discloses the radar of claim 1, wherein the storage circuitry comprises a second tap and a transmission delay circuit having a first delay element [11-1], a second delay element [11-2], and a third delay element [11-3], the first delay element spaced from the second delay element a first transmission distance with the first tap there between and the second delay element spaced from the third delay element a second transmission distance with the second tap there between, the storage circuitry arranged such that the noise signal traverses the first delay element before the second delay element.
	With respect to claim 3, figure 2 of Yoshihara et al. discloses the radar of claim 2, wherein the transmission delay circuit comprises an even quantity of delay elements, the delay elements comprising the first delay element, the second delay element, and the third delay element, wherein the delay elements are inverters.
	With respect to claim 12, figure 2 of Yoshihara et al. discloses a method comprising:
generating a signal [CKV] comprising switching frequencies defining digital transitions of the noise signal, the switching frequencies comprising a maximum switching frequency, the maximum switching frequency having a shortest mean period between the digital transitions with respect to the switching frequencies; and
tapping the signal to store contemporaneous values of the signal in registers according to a clock signal [REF] having a clock frequency less than the maximum switching frequency.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. 8174293.
With respect to claim 11, figure 2 of Yoshihara et al. discloses the radar of claim 1, but does not disclose wherein the noise signal is a broadband noise signal.
However, it would have been obvious to one skilled in the art at the time the invention was made to have the noise signal in the broadband frequency range since it has been held that where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 14-20 are allowed.
Claim 4-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
8/10/22